Exhibit 10.35(a)

 

 

 

AMENDMENT NO. 1 AND INCREMENTAL JOINDER TO
REVOLVING CREDIT AGREEMENT

 

AMENDMENT NO. 1 AND INCREMENTAL JOINDER dated as of September 27, 2013 (this
“Amendment”) to the Revolving Credit Agreement dated as of December 13, 2012
(the “Credit Agreement”) among Spansion LLC, the Guarantors party thereto, the
Lenders party thereto, Morgan Stanley Senior Funding, Inc., as Administrative
Agent and Documentation Agent, Morgan Stanley Bank, N.A. as Swing Line Lender
and Issuing Bank, Barclays Bank PLC, as Collateral Agent, and Morgan Stanley
Senior Funding, Inc. and Barclays Bank PLC, as Joint Lead Arrangers and Joint
Book Runners. Capitalized terms used herein and not otherwise defined herein
have the meanings assigned to them in the Credit Agreement as amended by this
Amendment.

 

RECITALS:

 

The Borrower has requested certain amendments to the Credit Agreement on behalf
of itself and the other Loan Parties, and the other parties hereto are willing,
on and subject to the terms and conditions set forth herein, to effect such
amendments. In addition, the Borrower has requested an increase in the aggregate
Revolving Commitments of $20,000,000 as an Incremental Facility pari passu with
and as part of a single facility with the existing Revolving Commitments and
Silicon Valley Bank is willing, on and subject to the terms and conditions set
forth herein, to provide such New Revolving Loan Commitments on the date of this
Agreement, which shall be the “Increased Amount Date” for the Incremental
Facility implemented by this Amendment.

 

Therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1. Amendment of Consolidated EBITDA Definition. (a) The definition of
“Consolidated EBITDA” in Section 1.01 is hereby amended by adding a new proviso
to the end thereof to read in full as follows:

 

provided that, solely for any determination of Consolidated EBITDA for purposes
of Section 7.11 (and without duplication of amounts included in clause (a) or
(b) above), Consolidated EBITDA attributable to the AM Business (A) for each
fiscal quarter ending on or after December 31, 2012 and prior to September 29,
2013 (in each case, pro forma as if the AM Business acquisition had occurred at
the beginning of such period), shall be deemed to be $10,000,000 and (B) for
each such period ending on and after September 29, 2013 and not later than June
29, 2014, shall be based upon actual operating performance since the acquisition
of the AM Business on August 1, 2013 (as determined in good faith by Holdings as
the attributable portion of Consolidated EBITDA that would have been generated
by the AM Business if it had been owned and operated by, and fully integrated
with, the Borrower during such period, otherwise determined in accordance with
and taking into account any adjustments pursuant to clause (a) and clause (b)
above) (e.g., if the Consolidated EBITDA attributable to the AM Business in the
two months since acquisition, determined as provided above, was $5,000,000, such
amount shall equate to $7,500,000 for the fiscal quarter ending September 29,
2013).

 

(b) The following definition is accordingly added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

  

 
 

--------------------------------------------------------------------------------

 

 

“AM Business” means certain subsidiaries, assets and liabilities, including
approximately 1,200 patents and patent applications, of Fujitsu Semiconductor
Limited, a Japanese corporation (“Fujitsu”), acquired by Borrower on August 1,
2013 for purposes of acquiring Fujitsu’s business of designing, developing,
marketing and selling analog semiconductor and microcontroller products.

 

Section 2. Addition of Quick Ratio Covenant. (a) Section 7.11 of the Credit
Agreement is modified by adding a new clause (c) to read in full as follows:

 

(c)     Consolidated Quick Ratio. Permit (i) the Consolidated Quick Ratio
determined on the last day of any fiscal quarter of Holdings to be less than
1.25 to 1.0 or (ii) the amount of cash, Cash Equivalents and other short-term
marketable investments of Holdings and its Subsidiaries (determined on a
consolidated basis) to be less than $150.0 million.

 

(b) The following definition is accordingly added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

 

“Consolidated Quick Ratio” means at any time the ratio, determined for Holdings
and its Subsidiaries on a consolidated basis at such time, of (i) the sum of (x)
the amount of cash, Cash Equivalents and other short-term marketable investments
plus (y) the amount of current accounts receivable arising in the ordinary
course of business, net of any bad debt reserve, in each case except to the
extent the foregoing are subject to a Lien (other than Liens permitted under
clause (a), (b) or (c) of Section 7.01) to (ii) the amount of current
liabilities (other than acquired pension liabilities that are fully funded).

 

Section 3. Addition of Issuing Bank and Syndication Agent. (a) The definition of
“Issuing Bank” in Section 1.01 of the Credit Agreement is amended to read in
full as follows:

 

“Issuing Bank” means Morgan Stanley Bank, N.A. or Silicon Valley Bank, each in
its capacity as an issuing bank with respect to Letters of Credit, together with
its respective permitted successors and assigns in such capacity, and “Issuing
Bank” means, with respect to any particular Letter of Credit or requested Letter
of Credit or matters relating thereto (including without limitation
reimbursement obligations with respect thereto), the particular Issuing Bank
that issued such Letter of Credit.

 

(b) Silicon Valley Bank is hereby designated as a Syndication Agent, and a new
definition is added to Section 1.01 of the Credit Agreement to read in full as
follows:

 

“Syndication Agent” means Silicon Valley Bank, in its capacity as Syndication
Agent hereunder.

 

(c) Section 9.12 of the Credit Agreement is amended to read in full as follows:

 

9.12 Agents and Arrangers. Except as otherwise set forth herein, the
Documentation Agent, the Syndication Agent and any arrangers shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
(or any other Loan Document) other than those applicable to all Lenders as such.
Without limiting the foregoing, the Documentation Agent, the Syndication Agent
and such arrangers shall not have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on the Documentation Agent, the Syndication Agent or
any arranger in deciding to enter into this Agreement and each other Loan
Document to which it is a party or in taking or not taking action hereunder or
thereunder.

  

 
2 

--------------------------------------------------------------------------------

 

 

(d) Section 11.21 of the Credit Agreement is amended to read in full as follows:

 

11.21 Agents; Arrangers. Notwithstanding anything herein to the contrary, none
of the Persons named on the cover page of this Agreement as a Joint Lead
Arranger, a Joint Book Runner or as the Documentation Agent, or otherwise
designated as such or as Syndication Agent hereunder, shall have any duties or
obligations under this Agreement except in its capacity as a Lender, but all
such Persons, as a Lender, shall have the benefit of the indemnities provided
for hereunder. Without limiting the foregoing, none of such Persons shall have
or be deemed to have a fiduciary relationship with any Lender as a result of
this Agreement. Each Lender hereby makes the same acknowledgements with respect
to the relevant Persons in their respective capacities as Joint Lead Arranger,
Joint Book Runner or as the Documentation Agent or Syndication Agent, as
applicable, as it makes with respect to the Administrative Agent in Section
11.16 above.

 

Section 4. Revision of Lien Covenant Relating to Japanese Receivables
Subsidiary. Section 7.01(j) is amended to read in full as follows:

 

(j)     Liens on (i) any property of foreign Subsidiaries and (ii) the accounts
receivable owned by the Japanese Receivables Subsidiary, in each case securing
Indebtedness of such Subsidiary permitted in Section 7.02(h) or (j),
respectively;

 

Section 5. New Revolving Loan Commitment. Subject to and upon the terms and
conditions set forth herein and in the Credit Agreement, Silicon Valley Bank
severally agrees, in its capacity as a New Revolving Loan Lender, to make
Revolving Loans to the Borrower from and after the Amendment Effective Date and
thereafter during the Revolving Commitment Period, in an aggregate amount up to
but not exceeding $20,000,000 (the “New Revolving Loan Commitments”), which New
Revolving Loan Commitments (i) shall be pari passu with and constitute a single
tranche with the Revolving Loan Commitments initially comprising the Closing
Date Facility (and, for the avoidance of doubt, shall have a Maturity Date of
December 13, 2017 and the same Applicable Margin and Applicable Revolving
Commitment Fee Percentage) and (ii) without limitation of the foregoing, all
Obligations with respect thereto shall be secured by the security interest in
the Collateral granted to the Collateral Agent on behalf of the Secured Parties.
The Borrower represents and warrants that there are no outstanding Revolving
Loans on the Amendment Effective Date.

 

Section 6. Amendment to Conditions Precedent to Each Credit Extension. Clause
(a)(ii) of Section 4.02 is amended to read in full as follows:

 

(ii)      after making the Credit Extensions requested on such Credit Date, (x)
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect, (y) the Senior Secured Leverage Ratio shall not be
greater than 2.75:1.00 and (z) the Borrower would be in compliance with each of
clauses (a) and (b) of Section 7.11 as of the last day of the fiscal quarter
then most recently ended, but determined in each case without giving effect to
the minimum utilization condition beginning with the word “unless” therein;

 

Section 7. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings represents and warrants to each other party
hereto that as of the date hereof and as of the Amendment Effective Date with
respect to itself and each other Loan Party:

  

 
3 

--------------------------------------------------------------------------------

 

 

(a)     This Amendment has been duly executed and delivered by each Loan Party
that is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
hereto in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(b)     The execution, delivery and performance of this Amendment by each Loan
Party party hereto have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (A) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law.

 

(c)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, except for
authorizations, approvals, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect.

 

(d)     The representations and warranties of each Loan Party set forth in
Article 5 of the Credit Agreement and in the other Loan Documents are true and
correct (or, in the case of any representation and warranty that is not by its
express terms limited by a materiality or “Material Adverse Effect” exception or
qualifier, true in all material respects) on and as of the Amendment Effective
Date (other than with respect to any representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty is
true and correct as of such earlier date).

 

(e)     After giving effect to the Amendments and the transactions contemplated
thereby, no Default has occurred and is continuing.

 

(f)     The Borrower and its Subsidiaries are in pro forma compliance with each
of the covenants set forth in Section 7.11 as of the last day of the most
recently ended fiscal quarter after giving effect to such New Revolving Loan
Commitments (assuming borrowing of the full amount of the Revolving Commitments)
and this Amendment.

 

Section 8. Reaffirmation. Each Loan Party hereby (i) confirms that each Loan
Document to which it is a party or is otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents, the payment
and performance of the Obligations and (ii) confirms that it has granted to the
Collateral Agent for the benefit of the Secured Parties a continuing lien on and
security interest in and to such Loan Party’s right, title and interest in, to
and under all Collateral as collateral security for the prompt payment and
performance in full when due of the Obligations (whether at stated maturity, by
acceleration or otherwise).

 

Section 9. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent (the date on
which all of such conditions shall first be satisfied, the “Amendment Effective
Date”):

 

(a)     The Administrative Agent shall have received from the Borrower and each
other Loan Party party hereto either (i) a counterpart of this Agreement signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page) that such party has signed a counterpart of this Amendment.

  

 
4 

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Amendment and any other legal matters relating to the
Loan Parties and the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(c)     The Administrative Agent shall have received a certificate dated as of
the Amendment Effective Date, and signed by a Responsible Officer of the
Borrower, certifying that (i) the representations and warranties set forth in
Section 6 of this Amendment are true as of the Amendment Effective Date and (ii)
the conditions set forth in this Section 8 and Section 4.02 of the Credit
Agreement have been satisfied on and as of the Amendment Effective Date (other
than conditions that are subject to the satisfaction of the Agent).

 

(d)     The Loan Parties shall have paid, or have caused to be paid, all costs
and reasonable out-of-pocket expenses of the Administrative Agent in connection
with this Amendment (including counsel fees and disbursements) required to be
reimbursed or paid by any Loan Party under the Loan Documents.

 

(e)     Borrower shall have paid to Silicon Valley Bank, as fee compensation for
the unfunded Revolving Commitment represented by the Incremental Facility
implemented by this Amendment, a closing fee in an amount equal to $75,000
(0.375% of $20,000,000, the stated principal amount of such Revolving
Commitment). Such closing fee will be in all respects fully earned, due and
payable on the date of this Amendment and non-refundable and non-creditable
thereafter.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.

 

Section 10. Effect of Amendment. (a) Except as expressly set forth herein or in
the Credit Agreement, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement prior to giving effect to this Amendment (the “Existing Credit
Agreement”) or any other provision of the Existing Credit Agreement or of any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement, the Credit Agreement or
any other Loan Document in similar or different circumstances.

 

(b)     On and after the Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Credit Agreement as
amended by this Amendment. This Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

  

 
5 

--------------------------------------------------------------------------------

 

 

Section 11. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

Section 12. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its costs and reasonable out-of-pocket expenses
(including counsel fees and disbursements) in connection with this Amendment.

 

Section 13. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by telecopy or pdf by email will be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 14. Headings. Section headings herein are included for convenience of
reference only and are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

Section 15. Severability. If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

[Remainder of page intentionally blank]

 

 
6 

--------------------------------------------------------------------------------

 

  

SPANSION LLC, a Delaware limited liability company, as Borrower

   

By:

/s/ Randy W. Furr

  Name:  Randy W. Furr   Title:    Corporate Executive Vice President and Chief
Financial Officer

 

 

SPANSION INC., a Delaware corporation, as a Guarantor

   

By:

/s/ Randy W. Furr

  Name:  Randy W. Furr   Title:    Corporate Executive Vice President and Chief
Financial Officer

 

 

SPANSION TECHNOLOGY LLC, a Delaware limited liability company, as a Guarantor

   

By:

/s/ Randy W. Furr

  Name:  Randy W. Furr   Title:    Corporate Executive Vice President and Chief
Financial Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender, Issuing Bank and as
Administrative Agent

   

By:

/s/ Scott Jensen

  Name:  Scott Jensen   Title:    Authorized Signatory

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC

 

By:

/s/ Ronnie Glenn

  Name:  Ronnie Glenn   Title:    Vice President

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SILICON VALLEY BANK, as Lender, Issuing Bank and Syndication Agent

 

By:

/s/ Gregory Peterson

  Name:  Gregory Peterson   Title:    Vice President

 

 